Citation Nr: 1600562	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  14-14 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to June 1967.

The matter is before the Board of Veteran's Appeals (Board) on appeal from a January 2, 2013 rating decision by the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Right ear hearing loss was aggravated during service.


CONCLUSION OF LAW

The criteria for service connection for aggravation of right ear hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 1137, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014 & Supp. 2015); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014 & Supp. 2015); 38 C.F.R. § 3.304 (b) (2015).

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 ( West 2014 & Supp. 2015); 38 C.F.R. § 3.306(a) (2015).

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2014 & Supp. 2015); 38 C.F.R. § 3.306 (2015); Falzone v. Brown, 8 Vet. App. 398 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Initially, the Board notes that the Veteran was diagnosed with a pre-existing high/low frequency hearing defect in both ears in September 1962.  The service medical records note that Veteran's hearing defect began as a child and manifested at school.  The September 1962 induction examination noted the following audiometric testing results (by converting ASA by ISO units):

Hertz (Hz)
500
1000
2000
3000
4000
Right Ear
30
15
25
35
40

The Board notes that the right ear hearing audiogram met the criteria for hearing loss that constituted a disability for VA purposes.  38 C.F.R. § 3.385 (2015).  Therefore, the presumption of soundness did not attach as the Veteran was shown to have right ear hearing loss disability at entrance to service.

The evidence shows that the Veteran served in the United States Air Force and was most likely exposed to acoustic trauma during his duties in service as a fuels specialist.

The audiometric test conducted during a March 1967 separation examination noted the following audiometric testing results (by converting ASA by ISO units):

Hertz (Hz)
500
1000
2000
3000
4000
Right Ear
15
10
25
40
50

At a December 2012 VA audiology examination, the Veteran's audiometric testing results were:

Hertz (Hz)
500
1000
2000
3000
4000
Right Ear
40
55
60
70
75

The examiner noted that based on the factors of a right pre-existing hearing loss at military entry, and no significant threshold shifts in the high frequencies at separation, the Veteran's right ear hearing loss was less likely as not (less than 50/50 probability) aggravated by acoustic trauma during service.  The examiner explained that while there was no significant threshold shift noted between the induction and separation examination, the was a progression of hearing loss documented for the left ear.  The Board notes that the Veteran has already established service connection for left ear hearing loss.  

The Board finds that service connection for aggravation of right ear hearing loss during service is warranted.  The Veteran right ear hearing loss at the time of entrance to service.  The evidence shows a threshold shift during service.  While the December 2012 VA examiner found that threshold shift was not significant, the fact remains that there was an increase in thresholds during service.  Resolving reasonable doubt in favor of the claimant, the Board finds that represents an increase in severity of the disability during service.  Once an increase is disability has been shown, VA bears of the burden of showing by clear and unmistakable evidence that the increase in severity did not represent aggravation.  The December 2012 VA examiner found that it was less than a 50 percent probability that right ear hearing loss was aggravated by service.  However, that opinion did not find that right ear hearing loss was clearly and unmistakably not aggravated during service or that the increase in severity represented only the natural progress of the preexisting disorder.  Therefore, the Board finds that the presumption of aggravation is not rebutted.

Accordingly, the Board finds that service connection for aggravation of right ear hearing loss disability is warranted and the claim is granted.  38 U.S.C.A. § 5107(b) (West 2014 & Supp. 2015).


ORDER

Entitlement to service connection for aggravation of right ear hearing loss disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


